Citation Nr: 1032484	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.  

This matter is on appeal from the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

When resolving all doubt in the Veteran's favor, bilateral 
hearing loss is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing 
loss.  Under the relevant laws and regulations, service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

According to the results of an April 2007 VA audiological 
examination, the Veteran has bilateral hearing loss as defined by 
VA.  See 38 C.F.R. § 3.385 (2009).  Thus, the question before the 
Board is whether the current disability results from a disease or 
injury incurred during active service.  38 U.S.C.A. § 1131 (West 
2002).  

After reviewing the evidence of record and when resolving doubt 
in the Veteran's favor, the Board finds that service connection 
for bilateral hearing loss is warranted.  At the outset, the 
Board notes that he is currently service-connected for tinnitus, 
acknowledging acoustic trauma during service.  

The Veteran contends that service connection for bilateral 
hearing loss is warranted because of noise exposure in service.  
In his written statements, he reported that he was exposed to 
loud noises, including artillery, in service.  His service 
treatment records show that upon enlistment in April 1962, his 
ears and eardrums were noted to be normal and no complaints of 
ear problems were noted.  

The Veteran's DD-214 shows that his military occupational 
specialty (MOS) was Field Artillery Basic.  He is competent to 
describe the nature and extent of his in-service noise exposure, 
which is consistent with his military occupation of an 
artilleryman.  See 38 C.F.R. § 3.159(a)(2) (2009).  Therefore, 
the Board concedes in-service exposure.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran has current bilateral hearing loss, as 
verified by VA medical examination.  As in-service noise exposure 
has been conceded and he currently has bilateral hearing loss, 
the benefit of the doubt is afforded to the Veteran and service 
connection for bilateral hearing loss is warranted.  

The Board notes the April 2007 and May 2006 VA examinations 
afforded to the Veteran, wherein the examiner noted that his 
bilateral hearing loss was likely not related to service.  The 
examiners' only rationale was that the Veteran's hearing was 
"normal" on his discharge audiological examination.  

In so deciding, the examiners did not discuss or consider whether 
acoustic trauma from exposure to artillery fire during service 
resulted in the current disability of bilateral hearing loss, 
regardless of whether he had hearing loss as defined by VA at 
38 C.F.R. § 3.385 at the time of service separation.  

However, the requirements for service connection for hearing loss 
as defined at 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be granted.  
38 C.F.R. § 3.385 does not necessarily preclude a grant of 
service connection for hearing loss that first meets the 
regulatory requirements after service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Thus, service connection can be 
established even absent a showing a hearing loss at service 
separation.  

Since the VA examiners' only rationale was that the Veteran's 
audiological examination at separation was normal and they did 
not discuss the possibility of in-service acoustic trauma causing 
his current hearing loss disability, those VA examinations are 
inadequate and hold little probative weight.  Thus, the Board 
rejects their negative opinions.  

The Board places higher probative weight on an August 1985 
private medical opinion stating that the Veteran's hearing loss 
is probably related to noise damage.  

Given the positive private medical opinion and the lack of a 
probative negative medical opinion, the Board finds that the 
evidence supports a finding that the Veteran's bilateral hearing 
loss was incurred in service.  He has repeatedly asserted that he 
had noise exposure and acoustic trauma in service, and his 
service records corroborate that account.  

Therefore, affording the Veteran the benefit of the doubt, the 
evidence shows in-service noise exposure, a current disability, 
and a medical nexus between service and the current disability.  
Service connection for bilateral hearing loss is granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
committed with respect to either the duty to notify or the duty 
to assist was harmless, VCAA need not be further considered.  




ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


